DETAILED ACTION

Specification
1.	The amendment filed on 11/16/18 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows.  Currently amended claim 1 recites a) an optical alignment system, b) an alignment control system, and c) an imaging control system.  The original specification does not describe neither one of the above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the stimulate movement of the patient’s eye” of claim 1, no where in the description mentioned the movement stimulation.  There are similar issues throughout the claims.  Therefore, the rejection is maintained.
Claims 2-9 are rejected based upon the rejection of the base claim 1.

Response to Arguments
11/29/21 have been fully considered but they are not persuasive.
Applicant respectfully submits that at least the above noted disclosure is sufficient to support the pending claims.  The Examiner respectfully disagrees.  Although the subject matter of the claim need not be described literally (i.e. using the same terms or in haec verba) in order for the disclosure to satisfy the description, there has to be reasonable description language to promote the understanding of the invention.  For instance, in the phrase “the alignment system to stimulate movement of the patient’s eye”, no where in the description mentioned the movement stimulation.  There are similar issues throughout the claims.  Therefore, the rejection is maintained.

Other Information/Remarks
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
1/1/22